DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-19 of copending Application No. 16/330,240 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the hydrogenphosphate as required in the copending Application ‘240 is a monophosphate as required in the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	 In the instant claims 17-18, there is no clear antecedent basis for “the crystalline potassium chloride raw material”, it is unclear if it is the same as “a raw potassium chloride material”.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al (2005/0036929) in view of Phinney (2013/0091915), optionally further in view of Peacock et al (2014/0260467) and Dancy et al (4,385,920).
	Ferguson ‘929 discloses a method for the production of compacted granular potassium chloride with improved handling, transport and storage capabilities comprising the steps of:
	adding an effective amount of a binding agent to sequester moisture in a potassium chloride feedstock;

	compacting the blended mixture in a compaction process to produce a compacted potassium chloride product; and
	processing the compacted chloride product to produce a granular potassium chloride product;
	wherein the binding agent is effective to improve the adhesive properties of granules of the granular potassium chloride product, such that the granules are less likely to breakdown during handing, transport and storage (note claim 14).
	For the instant claims 1 and 3, Ferguson ‘929 discloses that suitable binding agents are tetra-sodium pyrophosphate, tetra-potassium pyrophosphate, sodium tri-polyphosphate (note paragraph [0027]), trisodium phosphate (note claim 16) and sodium hexametaphosphate (SHMP) (note paragraph [0024]).
	For the presence of water as required in the instant claim 1 and the “moist potassium chloride raw material” in the instant claims 12-13, since Ferguson discloses that a binding agent is added to sequester moisture in the potassium chloride feedstock (note claim 14), this fairly discloses that the potassium chloride feedstock contains some water and is “moist”.
For the instant claims 1, 5, 17-18 and 20, Ferguson ‘929 discloses that one or more binding agents might be used, and the effective amounts of the binding agents used might be varied, depending upon the nature of the potassium chloride feedstock material and the desired finished product (note paragraph [0028]).  Ferguson ‘929 also discloses that the binding agent is added in amount effective to produce a granular In re Boesch, 205 USPQ 215. Additionally, the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.  It would have been obvious to one skilled in the art to select an effective amount for other binding agents in order, such as an amount similar to the preferred amount for the SHMP, to produce the same desired product.
For the instant claims 6, 14 and 19, Ferguson ‘929 discloses that for potassium chloride, when moisture migrates out of the particle, it tends to become more fragile and breaks down with handling, or during storage or transport (note paragraph [0025]); 
Optionally, Dancy ‘920 can be applied to teach a process for granulation of potash salts, including potassium chloride (note claim 1).  Dancy ‘920 teaches that water is added, either before or after mixing the potash salt with the binder, in an amount of 7.5% to 20%, the exact amount depending on the moisture content, the type and particle of the potash and binder being used in the operation and water can be added as required to maximize the production of the preferred size granules (note column 1, lines 53-61).  The range for the water content in Dancy ‘920 overlaps the claimed range.  Similar to the teaching in Ferguson ‘929, Dancy ‘920 fairly discloses that the amount of water should be selected so that the preferred size granules could be produced.


For the instant claim 9, Ferguson ‘929 discloses that impurities in potash (i.e. potassium chloride), such as calcium and magnesium are known to increase the fragility of the potassium product; therefore, it would have been obvious to one skilled in the art to keep the amount of magnesium and calcium compounds in the potassium chloride low.
	For the instant claim 10, Ferguson ‘929 does not specifically disclose the particle size for the potassium chloride feedstock; however, Ferguson ‘929 discloses that the particle size for the compacted granular potassium chloride is from 6 mesh to 35 mesh (3360 microns to 500 microns) note Table 3; thus, the particle size for potassium chloride feedstock should be smaller than the particle size of the product, i.e. smaller than 500 microns.
	For the instant claim 11, the “compacting” as disclosed in Ferguson ‘929 is considered the same as the claimed “compression” for producing granular potassium chloride product.
	 For the instant claim 15, Ferguson ‘929 discloses that the potassium chloride is commonly known as a component of agricultural fertilizers (note paragraph [0003]); 
	Optionally, Peacock ‘467 can be applied to teach that micronutrient is commonly added to fertilizer composition (note paragraphs [0004] and [0027]).   The micronutrients can be directly incorporated in fertilizer granules as they are being produced.  This practice allows each granule of fertilizers to have a consistent concentration of the desired micronutrient(s) and uniform distribution of the micronutrients throughout the granular fertilizers (note paragraph [0006]).

	The difference is Ferguson ‘929 does not specifically disclose the use of at least one alkali metal carbonate in addition to the binding agent.
	Phinney ‘915 discloses a method for synthesizing a compacted potassium chloride fertilizer product by providing a source of potassium chloride in a size distribution of between 30 mesh and 100 mesh; pulverizing a mixture of said source of potassium chloride in the presence of a binder; introducing at least one of sodium carbonate and sodium bicarbonate to avoid formation of magnesium chloride hydration complexes; feeding the pulverized mixture to a counter rotating roller system to yield a product in a size distribution between 4 mesh and 12 mesh (note paragraph [0017] and claim 1).
	Phinney ‘915 teaches that by making use of the sodium bicarbonate and/or sodium carbonate, magnesium chloride hydration complex is obviated.  This contributes to longer term storage, while maintaining flowability (note paragraph [0019]).

	For the instant claims 2 and 7, it would have been obvious to one skilled in the art to use any form of alkali metal carbonate, i.e. anhydrous, monohydrate, or other hydrate, in the form of a powder or an aqueous solution, for the combined teaching of Ferguson ‘929 and Phinney ‘915 as long as the desired granules of potassium chloride with the desired properties (e.g. longer term storage) could be produced.
	For the instant claims 1, 4, 17-18 and 20, Phinney ‘915 discloses that the amount of sodium carbonate or bicarbonate added is between 0.01 to 0.5% by weight of the mixture (note paragraph [0017] and claim 1).  This claim overlaps the claimed range, see In re Boesch, In re Malagari as stated above.  
	
	For the instant claims 16-18, since the process of combined teaching of Ferguson ‘929 and Phinney ‘915 would have all the positive process limitations as required in the claimed process, it would produce the same potassium chloride granules as the claimed product and the process of the combined teaching would be considered as a process for reducing moisture absorption of potassium chloride granules or increase fracture resistance of potassium chloride granules.

1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phinney ‘915, in view of Ferguson '929, optionally further in view of Peacock ‘467.
Phinney ‘915 is applied is stated above.  
For the instant claims 2, 4, 7 and 9, see the reasons as stated above.
For the instant claim 10, Phinney ‘915 discloses that the potassium chloride starting material has a size distribution of between 30 mesh (595 microns) and 100 mesh (149 microns) (note paragraph [0025]).  This fairly discloses that the potassium chloride has a particle size in a region of less than 2 mm.
For the instant claim 11, Phinney ‘915 discloses that the granulating is done by compression, note the pressure of between 1000 and 2000 psi in claim 1.
For the presence of water in the instant claim 1 and the “moist” potassium chloride in claims 12-13, Phinney discloses that in situations where the binder is deficient any moisture, water may be added in an amount of between 0.1% by weight and 1.0% by weight (note paragraph [0026]).  Without a showing of criticality or unexpected results, the order of adding the ingredients, i.e. adding water to the potassium chloride first before adding the binder, is not seen as a patentable difference.
For the instant claim 15, the potassium chloride product of Phinney is for use in fertilizer, it would have been obvious to one skilled in the art to add micronutrients to the potassium chloride because fertilizers conventionally contain micronutrients.
Optionally, Peacock ‘467 can be applied as stated above.

The difference is Phinney ‘915 does not disclose that binder is an alkali metal monophosphate, an alkali metal pyrophosphate or an alkali metal polyphosphate.

Ferguson ‘929 is applied as stated above.
For the instant claims 3, 5, and 8 the reasons as stated above.
It would have been obvious to one of ordinary skill in the art to use other binding agents, such as an alkali metal monophosphate, an alkali metal pyrophosphate or an alkali metal polyphosphate as suggested by Ferguson ‘929, in the process of Phinney ‘915 because those binders are known and conventional used for producing larger size potassium chloride product.
For the instant claims 6, 14 and 19, see the reasons as stated in the above rejection.  It would have been obvious to one skilled in the art to add water (when the moisture is too low) or to dry the potassium chloride (when the moisture is too high) before the compacting step in Phinney ‘915 in order to achieve the desired level of water in the compacted product.

For the instant claims 16-18, see the reasons as stated above.

Applicant's arguments and declaration filed March 8, 2021 have been fully considered but they are not persuasive.

It is noted that not all newly added limitations to the claims was underlined, for example, in claims 1, 17-18, the phrase “subsequently, granulating the treated potassium chloride material” should have been underlined.

The ODP rejection is maintained since Applicants’ have not pointed any deficiency in the rejection.

Applicants argue that although the office action relies on Ferguson’s claim 31 to allege that Ferguson makes obvious the use of 10,000 ppm, in view of Ferguson’s claim 32, the teaching at paragraph [0054], and the evidence in Table 2, 10,000 ppm SHMP in Ferguson would likely have been detrimental, and at best would not have been predictably useful.
Firstly, the narrower range in claim 32 does not indicate that the broader range in claim 31 of Ferguson would be “detrimental”, because if it does, then the narrower ranges in Applicants’ claims 4-5, and 20 would also indicate that the broader ranges in claim 1 would be detrimental.  Secondly, the teaching at paragraph [0054] is for the tests conducted, i.e. the values disclosed therein were for the examples not as an inclusive range for the SHMP and in any event, the value of 1500 ppm (=0.15 %) as disclosed in paragraph [0054] is still within the claimed ranges.  Lastly, in Table 2 of Ferguson, based on the amount of SHMP used, no trend could be predicted for the “CBkg” (conditioned breakage), “WBkg” (weathered breakage) and “Dust %” as argued by Applicants.  When 1168 ppm and 630 ppm were used, the “Dust %” in both cases was 0.120; when 1458 ppm and 496.5 ppm of SHMP were used, the “CBkg” in both 
SHMP
82.5
113.5
466.5
496.5
524.5
539.0
582.5
591
630
1089
1168
1457
WBkg
14.9
16.8
14.7
11.0
14.0
15.1
14.3
13.9
14.2
9.4
9.1
8.7


Applicants argue Phinney present as an equivalent choice between HCO3- and CO32- at paragraph [0025] and describes only in an amount in a range from 0.01 to 0.5 wt% in specific combination with 0.5 to 2.5% of grain type binder described as gluten containing at paragraph [0026]).
Phinney ‘915 teaches, with sufficient specificity, the use of sodium carbonate or potassium carbonate (note paragraph [0019]).  Phinney ‘915 also teaches that the carbonate is added to prevent hydration of MgCl2 to magnesium chloride hydration complexes and this contributes to longer term storage, while maintaining flowability (note paragraph [0019]).  Thus, regardless of what is used as the binder in Phinney ‘915 or in Ferguson ‘929, the carbonate still functions in the same manner.  The amount of carbonate as disclosed in Phinney ‘915 (0.01 to 0.5 wt%) overlaps the claimed ranges (0.025 to 1 wt%), see In re Boesch and In re Malagari as stated above.
Applicants argue that Phinney fails to provide any evidence that an inorganic binder would functionally exchangeable with its grain-type binder.
For the rejection over Ferguson in view of Phinney, Phinney is only applied to teach the addition of a carbonate in order to prevent the formation of the magnesium chloride hydration complex in order to promote long time storage for the potassium chloride product, not to teach the use of any particular binder.  For the rejection over Phinney in view of Ferguson, granted that Phinney does not specifically disclose the 
Applicants argue that crystallization cannot normally be conducted on a dry material, and concentrations are important in crystallization.
In Applicants’ claims, it appears that no crystallization is required.  In Applicants’ claim 1 only requires treating the crystalline potassium chloride raw material with a carbonate, a phosphate binder in the presence of water and granulating the treated mixture; however, the treated mixture can be dried before the granulation step (note claims 14-15).  
Applicants argue that Dancy describes no less than 1.5 wt% phosphate binder while Phinney indicates at least 0.5 wt% for its grain-type binder, indicating that a grain type binder is more effective per weight than an inorganic binder.
Dancy is only optionally applied to teach that water could be added in an agglomeration process to maximize the production of the preferred size granules, not to teach the type or the amount of binder used.
The Declaration is fully considered but not persuasive for the following reasons:
For items 6-16, even though organic binders and inorganic binders work differently; however, they both can be used as binders for potassium chloride (note for example, paragraph [0027] of Ferguson).  For producing potassium chloride product 
For items 17-18, Ferguson ‘929 discloses that when blended in a potassium chloride granular product, SHMP will prevent moisture from migrating out of the compacted particle (note paragraph [0025]), thus, the moisture must be present when the SHMP is blended with the potassium chloride granular product, i.e. the moisture is present before and during granulation.
For items 20-44 the alleged showing of unexpected results in cracking resistance, even in the case of higher relative air humidity, and moisture absorption, over products not using the combination is not persuasive for the following reasons:
The showing is not commensurate in scope with the claims.  In Applicants’ claims, there is no requirement regarding cracking resistance (in high relative air humidity), moisture absorption.  The product could be used immediately after being produced or it could be stored in low humidity.  As shown in Tables 2 and 3 (on pages 18-19 of Applicants’ specification), the unweathered potassium chloride particles using just the phosphate-containing binder (V15, V19 and V20) or just the carbonate (V21) have similar hardness as, or even higher than, the claimed product using a combination of carbonate and the phosphate-containing binder.  
Even if the showing in item 21 of the Declaration was effective to show unexpected results, the few values for the carbonate and for the phosphate-containing binder do not cover the entire claimed ranges (see MPEP 716.02(d)), i.e. would a combination of 0.15 wt% of P941 and 0.05 wt% of sodium carbonate have the same “unexpected” result as Ex. No. 17 as compared to Ex. V19?
The examples as disclosed in Applicants’ specification and also shown in item 21 are limited to a process including the drying stage (only required in Applicants’ claims 14-15)  and compression agglomeration (only required in the instant claim 11), these limitations are not required in the independent claim 1.  The potassium chloride product that were subjected to the tests has a grain size of 2-4 mm; however, no particle size is required in Applicants’ claims or any evidence that the same “unexpected results” could be achieved for potassium chloride with other particle size.  
For the Examples in the Supplemental Table A in item 30, it is unclear what the process conditions were used for Examples A1, A2; therefore, no determination could be made regarding whether they are commensurate in scope with Applicants’ claims; for example, if the particle size obtained from Example A2 is different than that of Example 1, the hardness comparison might not be convincing.  Furthermore, the amount of “wheat starch” as disclosed in Phinney should be selected to obtain the desired “resistance to moisture damage” (note paragraph [0032]), there is no evidence to show that the highest amount of binder in Phinney would give the “best” result.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356.  The examiner can normally be reached on M-T, Th-F 6:30 AM -3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        June 4, 2021